Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 1 of 31 PageID# 16929



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

  ANAS ELHADY, et al.,                        )
                                              ) Case No. 16-cv-00375
          Plaintiffs,                         ) Hon. Anthony J. Trenga
                                              ) Mag. Hon. John F. Anderson
          v.                                  )
                                              )
  CHARLES H. KABLE, Director of the           ) PLAINTIFFS’ MEMORANDUM
  Terrorist Screening Center; in his official ) IN OPPOSITION TO DEFENDANTS’
  capacity, et al.;                           ) MOTION FOR SUMMARY
                                              ) JUDGMENT
          Defendants.                         )
  _____________________________________________________________________________

  CAIR LEGAL DEFENSE FUND                      AKEEL AND VALENTINE, PLC
  Lena F. Masri (DC # 100019) ±                SHEREEF H. AKEEL (MI # P54345) ±
  Gadeir I. Abbas (VA # 81161) *               888 W. Big Beaver Rd., Ste. 910
  Carolyn M. Homer (DC # 1049145) ±            Troy, MI 48084
  453 New Jersey Ave SE                        Phone: (248) 269-9595
  Washington, DC 20003                         shereef@akeelvalentine.com
  Tel: (202) 516-4724
  Fax: (202) 379-3317
  gabbas@cair.com                              Attorneys for Plaintiffs

  ± Admitted pro hac vice

  *Mr. Abbas licensed in VA, not in D.C.
  Practice limited to federal matters
  Admitted to practice in this Court
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 2 of 31 PageID# 16930




                                                          TABLE OF CONTENTS
                                                                                                                                                      Page

  TABLE OF CONTENTS................................................................................................................................ I

  TABLE OF AUTHORITIES ........................................... ERROR! BOOKMARK NOT DEFINED.

  INTRODUCTION ........................................................................................................................................... 1

  SUMMARY OF FACTS ................................................................................................................................... 1

  REPLY ARGUMENT ...................................................................................................................................... 4

  I.          PLAINTIFFS HAVE STANDING TO CHALLENGE THE WATCHLIST ......................... 4
              A.   Plaintiffs Have Shown Travel-Related Deprivations of Constitutionally Protected
                   Liberty Interests ...................................................................................................................... 4
                   1.       The Evidence Supports Plaintiffs’ Standing for Travel-Related Deprivations
                            Due to the TSDB ...................................................................................................... 5
                   1.       The Government’s Arguments Regarding Standing Are Not Applicable ........ 7
              B.   Plaintiffs Have Shown Deprivations of Other Constitutionally-Protected Liberty and
                   Property Interests ................................................................................................................... 9

  II.         THE TSDB VIOLATES THE FIFTH AMENDMENT UNDER MATHEWS .................11
              A.   Plaintiffs’ Interests Affected by Lack of Process is High ...............................................11
              B.          The Risk of Erroneous Deprivation is High ...................................................................16
                          1.     The Standard for Inclusion Creates an Impermissibly High Risk of
                                 Erroneous Error .....................................................................................................16
                          2.     The Government’s Supposed Procedural Safeguards for Implementing the
                                 Inclusion Standard Are Inadequate ......................................................................21
                                 a.      The Nomination and Review Processes Are Inadequate ....................21
                                 b.      The DHS TRIP Redress Process Is Inadequate Process ....................24
              C.          The Government’s Interest in Stopping Terrorism Cannot Justify Actions that Are
                          not Reasonably Calculated to Meet that Interest .............................................................26

  CONCLUSION ...............................................................................................................................................27




                                                                               i
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 3 of 31 PageID# 16931



                                            INTRODUCTION

          This case is about real injuries—life-altering injuries—Defendants impose on innocent people

  like the citizens who have brought this challenge. And despite the federal government’s best efforts

  to diminish the plight that accompanies TSDB status, the tears of children, grandmothers, spouses,

  and siblings who have witnessed the terror the Watchlisting System has wrought make the gravity of

  what Defendants are doing to more than one million listees impossible to deny.

          The Plaintiffs have been detained, they have been handcuffed, they have had guns pointed at

  them—repeatedly. Many have stopped their travel as a result. They have also suffered invasions of

  their privacy, negative effects on their job and relationships, loss of certain rights, and major delays on

  their immigration cases and those of their family. And they have no reasonable way challenge the

  Government’s infliction of this harm, to see the evidence the Government has marshalled against

  them, or to even know the inclusion standard used to measure the sufficiency of the evidence.

          This is wrong. The Watchlisting System is a historic injustice that this Court must remedy—

  for the Plaintiffs and the more than one million other innocent people listed. The Defendants do not

  have it in them to make the changes needed, and congressional intervention is not coming. It is left

  to the judiciary and its special responsibilities to secure the rights of the plaintiffs, particularly here

  where the chances are fleeting that this unpopular minority—Muslims who the government has

  labeled as “known or suspected terrorists”—could ever muster the political will to right the
  Defendants’ wrong legislatively.

          After all, it is difficult to imagine a group in greater need of this Court’s careful scrutiny. These

  plaintiffs are, in the eyes of the agency Defendants, “suspected terrorists,” and they are Muslim. This

  group’s marginalized place in American society is beyond dispute and warrants a robust interrogation

  of the agency Defendants’ specious claims.

          For the reasons below, Summary Judgment is warranted.

                                          SUMMARY OF FACTS

          The Government’s various quibbles (Dkt. 311, MSJ Opp. at 1-19) with Plaintiffs’ Statement
  of Undisputed Facts (in its Motion for Summary Judgment, Dkt. 304) do not undermine or even


                                                       1
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 4 of 31 PageID# 16932




  question their accuracy. The Statement of Facts chronicles how serious deficiencies with the TSDB

  have caused tragic harm to Plaintiffs without any justification, legal or otherwise. The Government

  nitpicks some of these facts and clarifies others around the margins, but Plaintiffs’ account of

  widespread deprivations due to Government watchlist policies remains materially uncontested. Yet

  Plaintiffs have received no notice of their historical or present watchlist status, no notice of the facts

  underlying their statuses, no notice of what sorts of facts even inform inclusion on the watchlist, and

  no opportunity to contest their inclusion.

          The Government does not substantially dispute that TSDB placement may depend on a

  nominee’s race, ethnicity, religious affiliation, or First Amendment beliefs and associations. Plaintiffs’

  Facts (Dkt. 304) ¶ 19. Nor does the Government substantially deny that the TSDB includes

  misidentifications and erroneous information. Plaintiffs’ Facts ¶¶ 137-138. The Government does not

  contest that the TSC has to regularly correct quality assurances problem with its data. Plaintiffs’ Facts

  ¶ 137. And the Government does not refute that it has essentially stopped processing DHS TRIP

  requests to adjust No Fly List status. Plaintiffs’ Facts ¶ 135.

          The Government does not substantially counter Plaintiffs’ showing that TSDB placement—

  as a matter of law and policy—creates significant harm upon those who are on the list. It does not

  substantially contest that TSDB placement leads to listed individuals being detained at the border,

  complete with arrest (often at gunpoint), being handcuffed, being placed in a concrete cell without
  shoes for anywhere from four to ten hours, being subjected to intrusive religious questioning, and

  having their electronic devices searched and seized. Plaintiffs’ Facts ¶¶ 25-27, 29, 31-53, 87-89. It does

  little to dispute that TSDB placement leads to hours-long enhanced screening at airports as well,

  leading to missed flights, humiliation and harassment. Plaintiffs’ Facts ¶¶ 54-84. The Government

  does not deny that TSDB Listee status is often broadcast to border officials and law enforcement as

  “armed and dangerous.” Plaintiffs’ Facts ¶¶ 13-15, 30, 45. The Government likewise does not

  substantially disagree that TSDB placement makes it more difficult, if not impossible, to get approval

  for a wide range of employment, credentials, and other privileges, including HAZMAT licenses, TWIC
  credentials, Customs Seals, approval for TSA PreCheck or Global Entry, military base and airport


                                                      2
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 5 of 31 PageID# 16933




  access, enrollment in flight school, and the ability to buy a gun. Plaintiffs’ Facts ¶¶ 97-106, 117-119.

  Nor does the Government significantly rebut the fact that TDSB data can lead to major delays and

  even outright denials of visas, visa waivers, and immigration benefits for not only those on the

  watchlist but also their family members. Plaintiffs’ Facts ¶¶ 90-96. And the Government does not

  refute that TSDB information is shared with tens of thousands of law enforcement agencies and

  hundreds of private entities. Plaintiffs’ Facts ¶¶ 108-109.

          The Government also does not substantially contest the facts of the various individual

  incidents where symptoms of being on the watchlist have affected the Plaintiffs in traumatic ways.

  Just by ways of example, the Government does not raise any doubt that Elhady’s arrest and border

  detention caused a serious medical problem, listed as likely dehydration, shock and hypothermia,

  requiring life-saving medical treatment at a nearby hospital. Plaintiffs’ Facts ¶¶ 35-36. The

  Government does not dispute that Kadura, al Halabi, Shibley, Frljuckic, and John Doe 3, among

  others, have also been forcibly arrested (often at gunpoint) and detained for long hours in front of

  their family. Plaintiffs’ Facts ¶¶ 37-47 (also noting similar experiences by El-Shwehdi, Coleman, Jhan,

  and Samir and Shair Anwar). Nor does it deny that Elhady, Dr. Shaout, El-Shwehdi, John Doe 2,

  Samir Anwar, Ali, and Baby Doe had their electronics and those of family members searched, seized,

  and copied. Plaintiffs’ Facts ¶¶ 48-53. The Government does not substantially contest the fact that

  Shibley, Amri, Dr. Hakmeh, Dr. Shaout, El-Schwehdi, Dr. Fares, Coleman, Thomas, Dr. Khan, Shahir
  Anwar, Baby Doe, and Kadura have regularly and repeatedly had their travel disrupted by long and

  invasive secondary inspections, causing them to regularly miss connecting flights and sometimes avoid

  travel altogether. Plaintiffs’ Facts ¶¶ 68-84. And the Government does not disclaim that some

  Plaintiffs have been denied the ability to even board flights, including Ahmed, John Doe 4, Elhyuzayel,

  Thomas, Amri, and Kadura. Plaintiffs’ Facts ¶¶ 85-86.

          Instead of disputing these material facts, the Government merely tries to minimize their

  impact. But the Government’s attempts to downplay the record cannot avoid the force of Plaintiffs’

  Motion for Summary Judgment. The TSDB causes real and cognizable constitutional harm on
  individuals, who suffer extraordinarily due to their placement. Nominations to the list do not even


                                                      3
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 6 of 31 PageID# 16934




  purport to require evidence that nominees pose any danger. Considering the absence of any

  opportunity for adversarial testing, coupled with the arithmetic surrounding the Watchlisting System’s

  operation, the nomination and maintenance process cannot possibly entail the supposedly-thorough,

  individualized determinations and rigorous quality controls the Government claims avoid any

  potential error. The Plaintiffs, none of whom pose a security threat and many of whom appear to have

  had their status downwardly-adjusted since filing suit, are themselves proof that the Watchlisting

  System’s chief product is error.

                                          REPLY ARGUMENT
  I.        PLAINTIFFS HAVE STANDING TO CHALLENGE THE WATCHLIST
            To show constitutional standing under the Procedural Due Process clause, a plaintiff “must

  first show that he has a constitutionally protected ‘liberty’ or ‘property’ interest, and that he has been

  ‘deprived’ of that protected interest by some form of ‘state action’.” Johnson v. Morris, 903 F.2d 996,

  999 (4th Cir. 1990) (quoting Stone v. University of Maryland System Corp., 855 F.2d 167, 172 (4th Cir.

  1988)).

            Here, as also explained in Plaintiffs’ Opposition to the Government’s Motion for Summary

  Judgment (Dkt. 313 at 34-39), Plaintiffs have standing because of the pernicious effects TSDB

  placement has on Plaintiffs’ travel-related and non-travel-related liberty interests.

            A.     Plaintiffs Have Shown Travel-Related Deprivations of Constitutionally
                   Protected Liberty Interests
            The Government asserts that Defendants have not showed that they have deprived of a liberty

  interest. See 311 at 19. But the facts show, repetitively and overwhelmingly, that the opposite is true.

            As this court previously explained, “Plaintiffs’ movement-related liberty interests involve the

  right to travel by airplane or reenter the United States without being detained for additional screening.”

  Elhady v. Piehota, 303 F. Supp. 3d 453, 463 (E.D. Va. 2017). Whatever the precise standard for

  determining when a movement-related deprivation is sufficient to require due process, that standard

  is met by “invasive additional screening and other liberty-constraining activities when they fly or
  reenter the country at a land border or port,” including being “detained for hours,” and the result “has


                                                      4
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 7 of 31 PageID# 16935




  caused them to avoid travel.” Id. at 464; see also Mohamed v. Holder, 266 F. Supp. 3d 868, 875 (E.D. Va.

  2017) (“Plaintiff’s decision not to engage in international travel because of the difficulties he

  reasonably expects to encounter upon return to the United States is sufficient to demonstrate

  standing.”) (string cite omitted).

                  1.      The Evidence Supports Plaintiffs’ Standing for Travel-Related
                          Deprivations Due to the TSDB
          As explained in its Opposition to the Government’s Motion for Summary Judgment,

  Plaintiffs’ proffered evidence establishes standing. Dkt. 313 at 34-39. The Government suggests the

  Defendants have not met this standard because they have only suffered “delays and inconveniences.”

  Dkt. 311 at 20. This characterization, however, ignores the agonizing facts.

          Plaintiffs who have attempted to cross a border at a port of entry have endured humiliation

  and fear neither they nor their family who witnessed their treatment will never forget. Plaintiffs’ Facts

  ¶¶ 35-47. They have been handcuffed—publicly, and often at gunpoint—and detained for lengthy

  periods of time. Id. During most of that time many would be placed in a cold cell, without shoes, and

  handcuffed to a chair. Id. This would be done in front of crying, hysterical family members—toddlers

  and grandparents, fathers and sisters. See MSJ Ex. 5, Al Halabi Dep. at 51 & 75 (Mr. Al Halabi’s

  daughter “started screaming” and his sister “started crying”); MSJ Ex. 10, Frljuckic Dep. at 47

  (Frljuckic’s 4-year-old son crying “so much”); MSJ Ex. 20, El-Shwehdi Dep. at 26 (El-Shwehdi’s wife

  and kids crying); MSJ Ex. 14, Shaout Dep. at 47 (Dr. Shaout’s wife and kids afraid something happened
  to him). Shibly’s grandmother fainted and required hospitalization, and now Shibly urges “his wife to

  take the children and board the flight without him because he wanted to save them from the ‘long-

  term traumatic impact’ of having to ‘see their parents consistently being targeted by their own

  government’,” MSJ Ex. 8, Shibly Dep. at 41, 47, 87, 123-124, 153-154. And Plaintiffs’ family members

  sometimes have to go through similar treatment. See Plaintiffs’ Facts ¶ 46 and MSJ Ex. 3, Kadura

  Dep. at 138-149 (Kadura: “it’s one of the worst memories of my life is seeing my dad have to go

  through that because of me”); MSJ Ex. 20, El-Shwehdi Dep. at 201 (“they book me five, six hours,
  they will hassle [my family] with me”).



                                                     5
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 8 of 31 PageID# 16936




          The detention takes place in cold, bright rooms, with no comfortable place to sit. See, e.g.,

  Plaintiffs’ Facts ¶¶ 35 and 38. Plaintiffs are often handcuffed to a chair. Plaintiffs’ Facts ¶¶ 36 and 39.

  This is true even when the Government declines to interrogate these individuals at all. The detention

  often lasts up to eight, and sometimes up to ten, hours. Plaintiffs’ Facts ¶¶ 35, 37, 38, and 47. During

  this extended time, Plaintiffs are sometimes not even questioned. Plaintiffs’ Facts ¶ 38.

          These things do not occur by happenstance to Plaintiffs, but as a natural consequence of

  agency rules for dealing with listees. See, e.g., Plaintiffs’ Facts ¶¶ 25-34; Plaintiffs’ Opp. Facts ¶ 4. The

  process is dangerous, humiliating, scary, painful, and even bewildering. Plaintiffs’ Facts ¶ 50, MSJ Ex.

  14, Shaout Dep. at 48, MSJ Ex. 3, Kadura Dep. at 169, MSJ Ex. 7, MSJ Ex. 20, El-Shwehdi Dep. at

  33, Hakmeh Dep. at 58, 81, 70, MSJ Ex. 18 Khan Dep. at 74, MSJ Ex. 8 Shibley Dep. at 88, (Dr.

  Shaout: “you feel like dirt, basically”); (Kadura: “I’m freaking out”); (El-Shwehdi “really they humiliate

  me in front of my kids”); (Dr. Hakmeh: “humiliating”); (Mr. Khan: “humiliation again, and again and

  again”); (Shibley: “I can go meet the president, I can go meet Valerie Jarett, and the top President

  advisors and get into the White House complex without any extra screening, but I can’t get on [a]

  flight to get there”); see also Plaintiffs’ Facts ¶ 78 (Coleman humiliated); MSJ Ex. 11, Frljuckic Dep.

  at 47, 67, 82-83 and Plaintiffs’ Facts ¶ 44 (Frljuckic’s humiliated and terrified).

          And some have suffered even more substantial hardships. During one TSDB-triggered border

  crossing fiasco, Elhady requested an ambulance and was denied. Plaintiffs’ Facts ¶¶ 35-36. Thirty
  minutes later, he passed out, likely from hypothermia, and was rushed to the hospital, where doctors

  administered basic life support. Plaintiffs’ Facts ¶¶ 35-36. At the hospital, aware of his mistreatment,

  CBP officers then interfered with his medical care by trying to prevent the doctor from asking Elhady

  questions about what CBP did to him. Id.

          Flight, particularly international flight, is not much better. Plaintiffs suffer invasive and lengthy

  secondary screening when they fly to or from the United States. Plaintiffs’ Facts ¶ 61. The process can

  be harrowing, humiliating, and dangerous. See. e.g., MSJ Ex. 7, Hakmeh Dep. at 174 (after Dr.

  Hakmeh was threatened by San Diego police, his wife was “praying that she doesn’t have a miscarriage
  from four police officers showing up, staring me down, threatening to send me to jail”). Due to the


                                                       6
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 9 of 31 PageID# 16937




  inevitable screening, Plaintiffs must arrive hours earlier than recommended for most travelers in order

  to catch their flights. Plaintiffs’ Facts ¶¶ 74-75 (Dr. Hakmeh and Dr. Shaout arrive at airports at least

  four hours before flights in consideration of secondary screening every time they fly internationally).

  And they still regularly miss flights and connections due to lengthy detention and secondary screening.

  Plaintiffs’ Facts ¶¶ 69, 73, 74, 77, 79. Some Plaintiffs have even been physically removed from

  airplanes after boarding, in front of the other passengers. Plaintiffs’ Facts ¶¶ 75, 76, 80 (Shaout, El-

  Shwehdi, Dr. Fares). Others have been denied boarding altogether. Plaintiffs’ Facts ¶ 85-86; Plaintiffs’

  Opp. Facts ¶ 17 (Ahmed, John Doe 4, Elhuzayel, Thomas, Amri, Kadura).

            As a result of this cumulative interference with their rights, multiple Plaintiffs have refrained

  from exercising their movement-based rights. Plaintiffs’ Facts ¶¶ 36, 44,-47, 68, 74, 77, 78, 80-81, 82-

  86. (Elhady, Frljuckic, John Doe 3, El-Shwehdi, Coleman, Dr. Khan, Shahir Anwar, Amri, Hakmeh,

  Dr. Fares, Kadura, Baby Doe 2, John Doe 4, Elhuzayel, Thomas). This constitutes a deprivation of a

  constitutionally protected right under this Court’s prior decision and provides Plaintiffs with standing.

                    1.       The Government’s Arguments Regarding Standing Are Not Applicable
            The Government (Dkt. 311 at 22-25), citing U.S. v. Flores-Montano, 541 U.S. 149 (2004), and

  Tabbaa v. Chertoff, 509 F.3d 89 (2d Cir. 2007), claims that the consequences outlined above are mere

  inconveniences that do not infringe on any constitutionally-protected movement-based rights. While

  Plaintiffs have suffered longer delays than the ones at issue in Flores-Montano and Tabbaa, it is the
  decidedly non-routine nature of TSDB-triggered screening, and not just the delay itself, that

  distinguishes this case.

            Both cases focus on the length of the delay as a way of concluding that the search was routine.

  Flores-Montano held that a delay of “one to two hours” at a land border is a routine search that does

  not require probable cause. 541 U.S. at 155 n.3. Tabbaa, whose extension of Flores-Montano has never

  been adopted by any court in this Circuit, allowed a four-to-six hour delay at a land border. 509 F.3d

  at 100.

            But the delay was only permitted in Tabbaa because it was the time necessary to perform
  vehicle searches, basic questioning, and identity verification. Id. at 100; see also id. at 101 n.3. The Court


                                                        7
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 10 of 31 PageID# 16938




  specifically disclaimed that its approval would extend to situations where the form of search was “non-

  routine,” id. at 100-101. And, like in Flores-Montano, there was no detention involved. So the delay was

  only permitted to the extent it was occasioned only by elements of a routine border search. Id. at 92.

  Tabbaa has thus been distinguished in cases where individuals have been handcuffed or otherwise

  treated in a manner akin to a formal arrest. E.g., Mireles v. United States, No. CV B: 13-197, 2016 WL

  4992026, at *9 (S.D. Tex. July 29, 2016), report and recommendation adopted, No. B-13-197, 2016 WL

  5080448 (S.D. Tex. Sept. 15, 2016; see also Arjmand v. Dep’t of Homeland Sec., No.14-cv-07960, 2018 WL

  1755428, at *6 (C.D. Cal. Feb. 9, 2018) (“most of these searches were permitted under the well-

  established border search doctrine because none was sufficiently destructive, particularly offensive, or

  overly intrusive”).

          The border screenings approved in Flores-Montano and Tabbaa would be a marked

  improvement for almost all of the plaintiffs. As discussed in detail in Section 1 above, Plaintiffs

  crossing land borders were detained, handcuffed, often at gunpoint, on a regular and repeated basis.

  They are then placed in a holding cell, often still handcuffed and often in cold, dangerous conditions,

  without their shoes. The process is humiliating. The delay Plaintiffs suffered alone was above the

  outlier Tabbaa case.

          And, while it is not the delay itself that distinguishes Flores-Montano and Tabbaa, the amount of

  delay Plaintiffs confront is, indeed, greater. For the plaintiffs, a four-to-six hour delay at the border is
  not just an unusual length of time that happened to be necessary in a certain instance to complete

  routine border searches, but a general, rule-based minimum. Some detentions would take longer,

  including detentions of up to eight or even ten hours. Some of these detentions went on for many

  hours even though they were unaccompanied by questioning at all. Meanwhile, other delays occurred

  at airports, where as a result flights were missed, causing Plaintiffs to be stranded overnight. In every

  way, the Watchlisting System is unprecedented.

          The Government separately claims that Plaintiffs do not have standing because at least some

  of them have travelled at some point after their movement-related deprivations manifested, which
  supposedly undermines the argument that Defendants have deterred them from travel. Dkt. 311 at


                                                       8
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 11 of 31 PageID# 16939




  22-25. Yet the travel-related-deprivation test does not require an individual to cease all travel to have

  suffered a constitutionally-recognizable travel-related deprivation. Rather, any significant amount of

  deterrence from travelling is enough. Elhady, 303 F. Supp. 3d at 463-64; Mohamed, 266 F. Supp. 3d at

  875. And the facts establish that Plaintiffs have been deterred by the Government’s conduct.

          Finally, the Government suggests that Plaintiffs do not have standing because, after the filing

  of this lawsuit, the Government has altered, secretly and without notice, the TSDB status of

  approximately half of the Plaintiffs. Dkt. 311 at 22-25; see also Plaintiffs’ Opp. Facts ¶ 18, 31, 37, 46,

  52, 58, 65, 76, 124, 139 (Elhyuzayel, Kadura, Al Halabi, Ali, Samir and Shahir Anwar, Awad, Coleman,

  John Doe 4, Dr. Shaout, Thomas). But as the Ninth Circuit explained in Fikre v. FBI, 904 F.3d 1033

  (9th Cir. 2018), the Government cannot moot a case with voluntary post-filing action to alter a

  plaintiffs’ TSDB status or annotate it in a manner that makes travel easier and more routine. Instead,

  under the voluntary cessation exception to mootness, the capability of the Government to return the

  Plaintiffs to their previous TSDB status after the termination of this case means their claims may

  continue. Id. at 1040.

          B.      Plaintiffs Have Shown Deprivations of Other Constitutionally-Protected
                  Liberty and Property Interests
          “[U]nder the liberty interest test announced in [Paul v. Davis, 424 U.S. 693, 701 (1976)], which

  has become known as the ‘stigma-plus’ test, a plaintiff asserting a reputational liberty interest protected
  by the Fourteenth Amendment must show both (i) the infliction by state officials of a ‘stigma’ to

  plaintiff’s reputation and (ii) the deprivation of a legal right or status.” Doe v. George Mason Univ., 132

  F. Supp. 3d 712, 722 (E.D. Va. 2015) (other citations and emphasis omitted). For the second prong

  to be met, all Plaintiffs must show is “some tangible change of status.” Doe v. DOJ, 753 F.2d 1092,

  1108 (D.C. Cir. 1985). This includes any “deprivation of” an “opportunity” which is “caused by a

  statutory impediment.” Valmonte v. Bane, 18 F.3d 992, 1001 (2d Cir. 1994).

          For example, courts have held that “statutory impediments to buying alcohol, opening or

  maintaining bank accounts, or receiving material support from other people,” qualify. Nat’l Council of
  Resistance of Iran v. Dep’t of State, 251 F.3d 192, 204 (D.C. Cir. 2001). Also qualifying is a “loss of tax


                                                      9
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 12 of 31 PageID# 16940




  exemption.” Paul, 424 U.S. at 705. Likewise, the right to be considered for government contracts

  qualifies. Doe, 753 F.2d at 1109 (citing Conset Corporation v. CSA, 655 F.2d 1291 (D.C. Cir.1981)); see

  also Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 316 (4th Cir. 2012).

          The record here includes a number of examples of various instances of stigma-related harms

  caused by the Government that give rise to constitutional standing. As a matter of policy, all TSDB

  Listees are subjected to higher scrutiny for and often outright denied employment, credentials, and

  immigration benefits. Al Halabi filed an immigration petition for his wife that was delayed for 10 years,

  so he left the country and moved to Dubai. Plaintiffs’ Facts ¶ 95. Dr. Hakmeh’s immigration petition

  he filed for his wife was delayed five years, and Baby Doe’s mother’s citizenship application was

  delayed for more than two years. Plaintiffs’ Facts ¶ 96. Elhady’s currently-pending immigration

  petition for his wife will likely be similarly delayed. Id. Ahmed’s custom seal was revoked, interfering

  with his ability to perform his job. Plaintiffs’ Opp. Facts ¶ 20. Shibly’s application for a concealed

  weapon permit was also subjected to a delay. Plaintiffs’ Opp. Facts ¶ 20. And as a matter of policy,

  TSDB Listees are subjected to “advanced” electronics searches. A number of Plaintiffs were subjected

  to search and seizure of their electronic devices, based on the “reasonable suspicion” caused by being

  on the watchlist. See Plaintiffs’ Facts at ¶¶ 32 and 48-53; see also Section II(A), below. And at least one

  Plaintiff, Dr. Shaout, has had malware placed on his phone as a result of his TSDB placement. MSJ

  Ex. 14 at 7, 46-48, 192.
          Aside from the significant effects on Plaintiffs’ public status and rights, the stigma from being

  on the list has caused serious harms to their private lives. Their travel-related arrests occur in public.

  See Plaintiffs’ Facts ¶ 30. Plaintiffs’ names have been announced on loudspeakers at the airport. See

  Plaintiffs’ Facts ¶ 79. They have been physically removed from airplanes in front of the public.

  Plaintiffs’ Facts ¶¶ 75-76, 79-80 (Dr. Shaout, El-Shwehdi, Coleman, Dr. Fares).

          So aside from Plaintiffs being humiliated in front of their family, see Section A(1), above, their

  reputations are also damaged among their communities at large. Some of Mr. Shibley’s friends, sadly

  but understandably, now refuse to travel with him. Plaintiffs’ Facts ¶ 43. And he has been treated like
  a terrorist in front of not only his friends but also business leaders, fellow religious leaders and


                                                      10
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 13 of 31 PageID# 16941




  congregants, at great cost to his reputation. Plaintiffs’ Facts ¶ 69. Kadura had his arrest at the border

  recorded on a phone by a stranger. Plaintiffs’ Facts ¶ 109. These policies and experiences each

  constitute the “plus” sufficient for standing under the stigma-plus doctrine.

          Meanwhile, while some Plaintiffs may have had their TSDB status altered, the Government

  has done nothing to disclaim Plaintiffs’ stigmatizing “known or suspected terrorist” label. In Ibrahim

  v. DHS, 912 F.3d 1147 (9th Cir. 2019) (discussed in more detail below in Section II(B)(2)(a)), the

  Government conceded Ibrahim should never have been placed on the No Fly List. 912 F.3d at 1153.

  In Tarhuni, the Government provided sworn declarations that Tarhuni would not be re-added to the

  watchlist based on available information. Tarhuni v. Holder, 3:13-cv-1, Dkt. No. 99 (D. Or. July 6, 2015)

  (Grigg Declaration). But here, Plaintiffs and their families still live in an amorphous and uncertain

  world, where all have been labeled as “known or suspected” terrorists in the past, many have had their

  label annotated or otherwise modified in some way, and all may at any time be subject to even more

  onerous watchlist-related consequences in the future—all without notice or an opportunity to contest

  that placement.

  II.     THE TSDB VIOLATES THE FIFTH AMENDMENT UNDER MATHEWS

          A.        Plaintiffs’ Interests Affected by Lack of Process is High
          The first part of the Mathews balancing test looks at the “private interest that will be affected

  by the official action.” Mathews v. Eldridge, 424 U.S. 319, 335, (1976). The private interest is heavy, as
  TSDB placement causes a significant injury in “potentially far-reaching” ways. Latif v. Holder, 969 F.

  Supp. 2d 1293, 1304 (D. Or. 2013). Placement on the list comes with extraordinary detention and

  screening for any individual who attempts to either enter the U.S. at a port of entry, see Plaintiffs’ Facts

  ¶¶ 25-47, or board an airplane, Plaintiffs’ Facts ¶¶ 54-86. It creates hindrances for TSDB listees and

  their families applying for visas, visa waivers, and immigration benefits. Plaintiffs’ Facts ¶¶ 90-96.

  Placement limits access to certain types of government and even private employment, HAZMAT

  licenses, PreCheck and Global Entry, custom seals, military base and airport access, Transportation
  Worker Identification Credentials, flight school, and the ability to buy a gun. Plaintiffs’ Facts ¶¶ 97-




                                                      11
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 14 of 31 PageID# 16942




  106, 117-119; Plaintiffs’ Opp. Facts ¶¶ 20. It delays security clearances, concealed carry permits, and

  even the ability to test drive a truck. Plaintiffs’ Opp. Facts ¶¶ 20, 32, and 59. It subjects them to search

  and seizure of plaintiff’s personal information that are collected by the Government every they cross

  a border. Plaintiffs’ Facts at ¶¶ 32 and 48-53 (also discussed in more detail below). Placement also

  makes their engagement with local law enforcement, Plaintiffs’ Facts ¶¶ 107-115, and foreign

  governments, Plaintiffs’ Facts ¶ 121; see also Latif, 969 F. Supp. 2d at 1304, immensely more dangerous.

  And, in a way contrary to core aspects of our legal traditions, placement on the TSDB watchlist acts

  as a virus, causing a placed individual’s friends and family to be placed as well. See Plaintiffs’ Facts ¶¶

  43 and 120.

          Sections I(A)(1) and I(B), above, as well as the cited statements of facts in those sections from

  Plaintiffs’ Motion for Summary Judgment and Opposition to the Government’s Motion for Summary

  Judgment, provide illustrative and telling examples of the travel-related and stigma-related harms they

  have faced, even without a No Fly List annotation. Again, these harms are illustrative, as Mathews is

  concerned with the potential harm caused by the watchlist generally and not any particular harm

  already inflicted on a specific plaintiff. But they show in the most tangible way how strong the private

  interests at stake are.

           A No Fly annotation exacerbates the harm imposed by the Government. Those with a No

  Fly annotation are prohibited from boarding any aircraft that even traverses U.S. airspace. Plaintiffs’
  Facts ¶ 57. The costs of this in light of “the numerous reasons an individual may have for wanting or

  needing to travel overseas quickly such as for the birth of a child, the death of a loved one, a business

  opportunity, or a religious obligation,” are severe. Latif, 969 F. Supp.2d at 1303; see also Ibrahim v. Dep’t

  of Homeland Sec., No. C 06-00545 WHA, 2012 WL 6652362, at *7 (N.D. Cal. Dec. 20, 2012) (“for

  international travel, air transport in these modern times is practically the only form of transportation”)

  (emphasis omitted). Plaintiffs’ own experiences are illustrative. Some Plaintiffs—United States

  citizens—have been denied the ability to travel by airplane. SOF ¶¶ 85-86. (Ahmed, Elhuzayel,

  Thomas, Amri, Kadura, and John Doe 4). As a result of being denied the right to board an airplane,
  one plaintiff was denied the ability to meet his fiancée’s family (John Doe 4), others could not go on


                                                       12
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 15 of 31 PageID# 16943




  vacation (Elhuzayel, Kadura), engage in business (Amri), or even, perhaps ironically, move out of the

  country entirely (Thomas). Id. at ¶ 86.

          And, the private interest at stake includes the legally-protected privacy rights against the seizure

  of Plaintiffs’ electronic data upon crossing the border. Plaintiffs’ Facts at ¶¶ 32 and 48-51. CBP

  Directive 3340-04A Section 5.1.4 expressly states that for people on the watchlist, an Officer at its

  discretion may perform an “advanced search” which allows the Officer to “connect[] external

  equipment, through a wired or wireless connection, to an electronic device not merely to gain access

  to the device, but to review, copy, and/or analyze its contents.” Being on the watchlist itself

  supposedly establishes the “reasonable suspicion” the Government believes is sufficient to undertake

  even the most intrusive border searches. Id.; see Dkt. 311 at 37-38; Government’s Memorandum in

  Support of Motion to Dismiss, El Ali v. Barr, Case No. 8:18-cv-2415, Dkt. No. 37-1, at 54-55 (Dec.

  14, 2018) (defending off-site border searches as permissible with reasonable suspicion). For people on

  the watchlist, this is done in secret. CBP Directive at 5.4.2.5. These searches are also done for all

  travelling companions. Plaintiffs’ Facts ¶¶ 33 and 53.

          These searches give the Government a “collection of bank-account numbers, copies of

  electronic devices, cell-phone contact lists, laptop images, GPS data, or photos.” Tarhuni v. Sessions,

  No. 3:13-CV-00001-BR, 2018 WL 3614192, at *11 (D. Or. July 27, 2018). The Government retains

  this collection permanently, even if an individual is later removed from the TSDB. Plaintiffs’ Facts at
  ¶ 34. The result of this privacy intrusion should “constitute such a significant intrusion into a traveler’s

  privacy that the Court concludes it is a sufficient deprivation of Plaintiff’s liberty interest in travel to

  warrant procedural due-process protection.” Tarhuni, 2018 WL 3614192, at *11.

          On top of these privacy intrusions, the Government sometimes will not return phones upon

  the end of the individual’s border-related detention. Plaintiffs’ Facts ¶¶ 38 and 48-53. Individuals have

  had to wait up until four weeks to get them back. See MSJ Ex. 3, Kadura Dep. At 181-183. And the

  Government has installed malware on at least some watchlisted individual’s devices; it is unclear what

  that malware does. Plaintiffs’ Facts ¶ 50 and P’s MSJ Ex. 14 at 7, 46-48, 192.
          Overall, the resulting cost of being on the watchlist is tremendous.


                                                      13
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 16 of 31 PageID# 16944




          The Government attempts to downplay the harms caused to individuals placed on the

  watchlist. In their attempt, it employs three significant but inappropriate tactics.

          First, the Government focuses on the facts of particular plaintiffs, conflating standing with

  Matthews. See, e.g. Gov’t Opp. at 21 (incorrectly suggesting as part of Mathews test that “each Plaintiff

  must establish that his placement on the TSDB effectively deprived him of the ability to travel

  internationally”). Mathews is not concerned merely with a deprivation that a particular plaintiff has

  suffered, but the “degree of potential deprivation that may be created by a particular decision.” 424

  U.S. at 341 (citations omitted); see also Delaware Riverkeeper Network v. Fed. Energy Regulatory Comm’n, 243

  F. Supp. 3d 141, 152 (D.D.C. 2017) (admonishing a party not to conflate standing with the Mathews

  test itself, and noting the former, unlike the latter, requires “demonstrat[ion of] deprivation of a

  protected liberty or property interest”), aff’d, 895 F.3d 102 (D.C. Cir. 2018).

          Second, for each type of deprivation it attempts to dismiss, the Government cherry-picks

  plaintiffs who have suffered the least in some aspect, ignoring other plaintiffs or other incidents. By

  way of example, the Government is eager to emphasize (Dkt. 311 at 24) Elhady’s relatively fewer

  problems at airports since litigation began, while ignoring that his problems are still significant with

  respect to international flights, see Plaintiffs’ Opp. Facts ¶ 78. But the Governor avoids discussing the

  ongoing airport-related problems of Shibly, Amri, Hakmeh, Shaout, El-Shwehdi, Coleman, Dr. Fares,

  Dr. Khan, and others, whose problems were severe. See, Plaintiffs’ Facts ¶¶ 68-87; e.g., id. at ¶ 72
  (Amri was subjected to six searches and chemically tested four times on the way to his deposition,

  missing his flight); id. at ¶ 74 (Dr. Hakmeh has missed so many flights returning from humanitarian

  missions that he must drive five hours to Chicago, to avoid the need for a connecting flight); id. at

  ¶¶ 76 and 79 (Coleman El-Shehdi personally escorted off a plane for additional screening); The

  Government also barely mentions Elhady’s life-threating experience (it passively states that he “fell

  ill”) from detention-related-hypothermia during one border encounter. Dkt. 311 at 23; see Plaintiffs’

  Facts ¶¶ 35-37. Likewise, the Government claims (Dkt. 311 at 23) that most of John Doe 3’s border

  experiences were “unremarkable,” without any discussion of the time John Doe 3 was detained by
  “nervous” government agents at the border at gunpoint along with his entire family, held for five and


                                                      14
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 17 of 31 PageID# 16945




  a half hours, and had his electronics both searched and seized, Plaintiffs Facts ¶¶ 45 and 53.

          Third, the Government disclaims responsibility for conduct that repeatedly occurs to Plaintiffs

  and other listees. By way of example, the Government merely suggests that “there is no policy requiring

  handcuffing of individuals in the TSDB.” Dkt. 311 at 25 (emphasis added); see also id. at 22 (no policy

  requiring CBP officers to draw weapons at watchlisted individuals). Plaintiffs lack information to

  demonstrate any such requirement because core watchlist policies have been withheld from their

  review. There is, however, Government testimony and documentary evidence that at least some TSDB

  individuals are annotated as “armed and dangerous.” As a result, the Government affords officers the

  discretion to call in law enforcement reinforcements, to call in explosive-sniffing canines, to draw their

  firearms, and to handcuff the watchlisted individuals. Plaintiffs’ Facts ¶ 30; see also Dkt. 311 at 4

  (Government arguing it is up to the CBP officer’s discretion). It does not take much imagination to

  anticipate CBP officer action when he is (incorrectly) alerted that an individual is a known or suspected

  terrorist who is armed and dangerous. As one CBP officer explained to Frljuckic: “when I swipe your

  passport, then all the officers run, rush to the car, and that’s what they always do.” MSJ Ex. 11,

  Frljuckic Dep. at 82. And so Frljuckic had guns pointed in his face five times in a row when crossing

  the border. Plaintiffs’ Opp. Facts ¶ 101. This despite the fact that Frljuckic has never owned a gun or

  even tried to purchase one. MSJ Ex. 11, Frljuckic Dep. at 111.1

          John Doe 3 was also listed as armed and dangerous, and likewise had guns pointed in his face
  to the point where he felt so threatened for his life that he moved out of the country. Plaintiffs Facts

  ¶ 45. Like Frljuckic, John Doe 3 has also never owned a gun. MSJ Ex. 22, JD3 Dep. at 235-36.

  Another CBP officer told Shibly that he would be stopped by armed officers and handcuffed again

  the next time he crosses the border. Plaintiffs’ Opp. Facts ¶ 19; see also id. at ¶ 127. And other Plaintiffs



          1
           Along with Frljuckic, the majority of Plaintiffs have never owned a gun. MSJ Ex. 3,
  Kadura Dep. at 277; MSJ Ex. 4, Ahmed Dep. at 55; Ex. 5, Al Halabi Dep. at 155; Ex. 9, Elhuzayel
  Dep. at 262-63; Ex. 10, Thomas Dep. at 149; Ex. 12, Awad Dep. at 173; Ex. 13, Amri Dep. at 179;
  Ex. 14, Shaout Dep. at 179; Ex. 16, Shahir Anwar Dep. at 75; Ex. 17, Samir Anwar Dep. at 100-01;
  Ex. 19, Hassan Dep. at 159; Ex. 21, John Doe 2 Dep. at 131; but see U.S. CONST., Amend. II
  (guaranteeing right to gun ownership).


                                                       15
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 18 of 31 PageID# 16946




  likewise are regularly handcuffed. See, e.g., Plaintiffs’ Opp. Facts ¶ 79, 109 (Elhady, Kadura).

            The Government shrugs its shoulders about other things as well. See Dkt. 311 at 5 (claiming

  electronic search and seizure not required but admitting that “advanced search” CBP policy for

  individuals on terrorist watchlists exists); 22 (no minimal time for detention required). From the

  Government’s viewpoint, these harrowing experiences keep happening to Plaintiffs because they have

  terrible luck which cannot possibly be attributable to a secret watchlist with proscribed consequences.

  Plaintiffs emphasize, however, that their collective experiences—almost entirely undisputed—

  establishes that the Watchlisting System doles out consequences based on the bare fact of TSDB

  status.

            B.     The Risk of Erroneous Deprivation is High
            The second Mathews factor looks to “the risk of an erroneous deprivation of such interest

  through the procedures used, and the probable value, if any, of additional or substitute procedural

  safeguards.” 424 U.S. at 335. Here, the risk is unacceptably high. This is not only because of TSDB

  Listees’ lack of an effective right to a hearing to challenge their inclusion, but also because the standard

  for inclusion is neither legally ascertainable nor properly applied in practice.

                   1.      The Standard for Inclusion Creates an Impermissibly High Risk of
                           Erroneous Error
            The reason for the impermissibly high risk of erroneous application starts with the standard
  for inclusion. An individual may be added to the TSDB “upon articulable intelligence or information

  which, based on the totality of the circumstances and, taken together with rational inferences from

  those facts, creates a reasonable suspicion that the individual is engaged, has been engaged, or intends

  to engage, in conduct constituting in preparation for, in aid or in furtherance of, or related to, terrorism

  and/or terrorist activities.” Plaintiffs’ Facts ¶ 15. The Government’s test takes the traditional

  reasonable suspicion standard and expands it by merely requiring a “reasonable suspicion” that an

  individual be “related to” terrorism. What “related to terrorism” means is so vague and open-ended

  as to render the standard meaningless. As explained by this Court in Mohamed v. Holder, 995 F. Supp.
  2d 520, 531 (E.D. Va. 2014), conduct that can constitute being “related to” or “in aid” of terrorism



                                                      16
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 19 of 31 PageID# 16947




  sufficient to place an individual on the watchlist “is not necessarily related to any unlawful conduct.”

          “This absence of any ascertainable standard for inclusion and exclusion is precisely what

  offends the Due Process Clause.” Smith v. Goguen, 415 U.S. 566, 578 (1974). A standardless test for

  inclusion is no more permissible for determining whether an individual should be deprived a liberty

  right by administrative action by as it is for determining is guilty of a crime. K.W. v. Armstrong, 180 F.

  Supp. 3d 703, 714 (D. Idaho 2016) (applying Smith in context of a Mathews challenge to agency action).

          Nor do the clarifying regulations provide any meaningful restriction sufficient to tease out a

  workable, meaningful standard. Instead, the Government’s clarifications on its policies simply provide

  itself with even more uncabined discretion, often in constitutionally-problematic ways. The

  Government, in determining whether “reasonable cause” exists, may consider an individual’s “race,

  ethnicity, or religious affiliation” as well as their “beliefs and activities protected by the First

  Amendment, such as freedom of speech, free exercise of religion, freedom of the press, freedom of

  peaceful assembly, and the freedom to petition the government for redress of grievances.” Plaintiffs’

  Facts ¶ 18. The Government may also “consider an individual’s travel history, associates, business

  associations, international associations, financial transactions, and study of Arabic as information

  supporting a nomination to the TSDB.” Plaintiffs’ Facts ¶ 19. This Court in Mohamed asked if “it

  enough to be a member of a lawfully operating social or religious organization whose membership

  may include other persons suspected of terrorism” or if “studying Arabic abroad” was enough.
  Mohamed, 995 F. Supp. 2d at 532. The facts now show that it is. The lack of any meaningful restraint

  on what constitutes grounds for placement should be fatal to the TSDB’s viability.

  The Government uses a declaration to assert that it does not and will not do many of the things the

  plain language of its regulations and deposition responses indicate that it does now and will do again

  in the future. So the Government claims it will not place an individual on the watchlist based on race,

  ethnicity, religious affiliation, exercise of First amendment rights, travel history, associates, business

  associations, financial transactions, and study of Arabic alone. Compare Plaintiffs’ Facts ¶¶ 18-19 with

  Dkt. 311 at 3. The Government uses the same declaration to assert (Dkt. 311 at 42) that “[g]uesses,
  ‘hunches,’ and reporting of suspicious activity are not sufficient to meet the inclusion standard.” And


                                                     17
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 20 of 31 PageID# 16948




  the Government claims that inclusion standard require “additional distinct criteria, in addition to

  meeting the reasonable suspicion standard for inclusion the TSDB.” Dkt. 311 at 44

          But the Government’s bald assertions are contrary to the plain text of their regulations and

  have no binding effect on the Government, see also Kisor v. Wilkie, No. 18-5 (U.S.) (currently pending

  before the Supreme Court on question of whether the Government is entitled to any deference as to

  the interpretation of its own regulations). Likewise, they are refuted by the Government’s own

  clarifying regulations and deposition testimony. See Plaintiffs’ Facts ¶¶ 18-19 and supporting material.

  They should be ignored. See Nat’l Enters., Inc. v. Barnes, 201 F.3d 331, 335 (4th Cir.2000) (self-serving

  affidavit insufficient to survive summary judgment); see also Simard v. Unify, Inc., No. 1:15-cv-1649, 2016

  U.S. Dist. LEXIS 92321, at *14, 2016 WL 3854451, at *5 (E.D. Va. July 15, 2016) (“Where assertions

  made by affidavits or declarations prepared for the motion for summary judgment are conclusory or

  conflict with prior statements or deposition testimony, the affidavit or declaration is insufficient to

  create a genuine issue of material fact.”). In any event, the Government’s failure to provide any

  adversarial process means that if its nominators did rely on guesses, hunches, or improper criteria,

  Plaintiffs and other TSDB Listees would never have an opportunity to contest them.

          The Government also argues (Dkt. 311 at 37-38) that its reasonable-suspicion-of-related-to-

  terrorism is no different from other “reasonable suspicion” standards approved by courts. But it is

  not, either in theory or in practice. As explained above, the Government applies its reasonable
  suspicion standard to allow infringement of rights on not only lawful but perfectly ordinary behavior,

  such as race, religion, association, language, and national origin, without any additional individualized

  information indicating potential criminal concern. This is improper. United States v. Sigmond-Ballesteros,

  285 F.3d 1117, 1121 (9th Cir. 2002) (reasonable suspicion cannot be met “based on broad profiles

  which cast suspicion on entire categories of people without any individualized suspicion of the

  particular person to be stopped”) (citations omitted). And, although “lawful conduct may give rise to

  a reasonable suspicion if the circumstances as a whole indicate that criminal activity is afoot,” United States v.

  Singleton, 360 F. App’x 444, 445 (4th Cir. 2010) (emphasis added and citation omitted) (unpublished
  opinion), “reasonable suspicion” of wholly legal activity may not justify a deprivation of rights. Rather,


                                                         18
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 21 of 31 PageID# 16949




  it must be “reasonable suspicion” of “criminal activity.” United States v. Cortez, 449 U.S. 411, 417 (1981).

  The Government admitted in depositions that watchlist nominations and inclusion can be based on

  entirely lawful activities with no relationship to criminal activity, see Plaintiffs’ Facts ¶ 20, because the

  watchlist’s goal is to predict a potential possibility of behavior which might be suspected of being

  related to future terrorist activity. See also Plaintiffs’ Facts ¶¶ 18-19.

          Even if the Government was applying a real Terry-style “reasonable suspicion” standard, that

  standard is inadequate here. The “reasonable suspicion” standard developed under Terry “effects a

  needed balance between private and public interests when law enforcement officials must make a

  limited intrusion on less than probable cause.” United States v. Montoya de Hernandez, 473 U.S. 531, 541

  (1985) (discussing Terry). But, as the Plaintiffs have established, TSDB placement does not create a

  “limited intrusion” but has far-reaching and substantial effects. In Montoya de Hernandez, the Supreme

  Court recognized that a more invasive search than Terry would otherwise permit may be permitted at

  the border depending on the facts and circumstances of an individual case. Id. at 544 (“detention was

  long, uncomfortable, indeed, humiliating; but both its length and its discomfort resulted solely from

  the method by which she chose to smuggle illicit drugs into this country”). But here the results of

  being placed on the TSDB watchlist do not create harms that are reasonably related to individual

  circumstances, whether at the border or elsewhere. Instead, the detention and other deprivations of

  liberty are systematic based on the particular TSDB annotation. Plaintiffs’ Facts ¶¶ 29 and 69.
          The significant and often fundamental restrictions on liberty caused TSDB placement further

  makes the high risk of erroneous deprivation improper. Plaintiffs are not losing mere money, but their

  freedom to travel, avoid detention, maintain the privacy of their associations and electronic data,

  exercise constitutional rights, and even stay physically healthy and safe. See Sections I(A)(1) and (B),

  above. “[D]ue process places a heightened burden of proof on the State in civil proceedings in which

  the “individual interests at stake ... are both ‘particularly important’ and ‘more substantial than mere

  loss of money.’” Cooper v. Oklahoma, 517 U.S. 348, 363 ((1996) (quoting Santosky v. Kramer, 455 U.S.

  745, 756 (1982)). “[T]he risk of erroneous deprivation of a fundamental right may not be placed on
  the individual.” Tijani v. Willis, 430 F.3d 1241, 1245 (9th Cir. 2005). As explained in Addington v. Texas,


                                                        19
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 22 of 31 PageID# 16950




  441 U.S. 418, 423-24 (1979), due process is satisfied in purely monetary cases by a preponderance

  standard, is “protected by standards of proof designed to exclude as nearly as possible the likelihood

  of an erroneous judgment” in criminal cases, and is satisfied by an “intermediate standard” such as

  “clear and convincing” is appropriate to safeguard those rights that fall in between.

          The Government claims (Dkt. 311 at 37) that “reasonable suspicion” is the “highest standard”

  permitted at the border. But this only applies to searches. The Government’s infringement of rights

  here goes well beyond a mere search. And, in any event, the Government is simply wrong: one recent

  federal court rejected this claim as specifically applied to watchlist-based border searches and seizures

  of electronic data like the ones suffered by Plaintiffs here. Alasaad v. Nielsen, Memorandum and Order,

  Dlt. 34, Case 1:17-cv-11730-DJC, at slip op. 28-47 (D. Mass. May 9, 2018); see also id. at slip op. at 44-

  45 (specifically rejecting the Government’s reasonable-suspicion-is-a-ceiling-at-the-border argument).

          And further, because of the increased deprivation the “reasonable suspicion” test as applied

  to border detentions requires a “particularized and objective basis for suspecting the particular person

  stopped of criminal activity.” United States v. Cortez, 449 U.S. 411, 417 (1981), quoted in part by Montoya

  de Hernandez, 473 U.S. at 541. The Government’s TSDB nominations clause does not require that,

  rather, it requires some amalgamation of reasonable suspicion that “engaged in conduct constituting,

  in preparation for, in and of or related to terrorism and terrorist activities.” Being engaged in conduct

  “related to terrorism” goes far beyond criminal conduct. So as a matter of law it cannot be justified,
  even at the border, by Cortez and Montoya de Hernandez. And, in practice, the facts show there is neither

  a “particularized” showing of that suspicion for individuals nor an appropriate tailoring of the

  intrusion to the individual situation of each defendant.

          The Government’s reasonable-suspicion-of-related-to-terrorism test impermissibly places the

  burden of erroneous deprivation of important and fundamental rights on Plaintiffs. The standard falls

  well below a preponderance standard. It has no enforceable limits and is, at its essence, no standard

  at all. The Government’s purported standard for TSDB placement thus constitutes an impermissibly

  high risk of erroneous deprivation regardless of the level of notice and hearing an individual receives
  in order to challenge the Government’s determination. The Government cannot simply bypass the


                                                      20
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 23 of 31 PageID# 16951




  constitutional requirements for significant deprivations of liberty interests in secret, wholesale, based

  on the magic words “national security” and “reasonable suspicion.” See R.I.L-R v. Johnson, 80 F. Supp.

  3d 164, 190 (D.D.C. 2015) (“Incantation of the magic words ‘national security’ without further

  substantiation is simply not enough to justify significant deprivations of liberty.”).

                  2.      The Government’s Supposed Procedural Safeguards for Implementing
                          the Inclusion Standard Are Inadequate

                          a.      The Nomination and Review Processes Are Inadequate
          The Government claims (Dkt. 311 at 41-42) the nomination and review process creates

  sufficient safeguards to quell any risk of erroneous deprivation. But these supposed safeguards are

  inadequate.

          The Government claims (Dkt. 311 at 19)—again in a self-serving manner without elaboration

  or evidence, see National Enterprises, 201 F.3d at 335—that “the TSDB is subjected to rigorous and

  ongoing quality control measures to ensure nominations continue to satisfy the criteria for inclusion,

  and that the information supporting a nomination is reliable and up-to-date.” The Government

  similarly alleges (Dkt. 311 at 39) that “experienced analysts and agents who evaluate watchlist

  nominations based on individual circumstances, taking into account the particular intelligence that

  distinguishes the individual under review,” and are “guided in their decision-making by detailed

  analytical standards that structure their discretion and promote scrutiny and professionalism in their

  work—as well as subject matter experts throughout the Intelligence Community.” And the
  Government alleges (Dkt. 311 at 39 n.28)—yet again without support—that “the watchlisting system

  relies on highly individualized assessments.”

          Yet no matter how rigorous the Government’s approach may be, or how smart and well-

  trained their agents are, the Government has a staff of 35 individuals with the ability to handle a

  nomination, with a slightly larger number of individuals—90—having the authority to process a

  removal (the latter of which, but not the former, requires two individuals to sign off). Plaintiffs’

  Opposition Facts ¶ 35 and TSC Dep. at 374:5-21 The 35 individuals processing nominations handle
  approximately 481,000 nominations per year (including status changes and duplicates), adding



                                                     21
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 24 of 31 PageID# 16952




  approximately 167,000 new nominees while rejecting 5,000. Plaintiffs’ MSJ Ex. 66 at 22. That is

  approximately 13,500 “individual circumstances” analyzed per agent per year, with about 4,800 new

  additions per agent and 142 rejections. Generously assuming 2000 hours of adjudication per year for

  each of the 35 agents (so assuming all 35 agents work full time on nominations and have no other

  duties or training to distract them), that would still be nearly 7 “highly individualized assessments” per

  hour per agent.

          Indeed, the Government’s tale of a well-safeguarded and accurate nomination and review

  policy flies in the face of the facts described in Ibrahim , 912 F.3d 1147. There, an FBI agent accidentally

  nominated a Stanford graduate student who indisputably was not a security risk for a No Fly List

  annotation the agent did not purport to claim was supportable under the No Fly List standard. Id. at

  1157-58. The Government’s safeguards did not catch the mistake; instead the Government defended

  it in federal litigation for a decade. When Dr. Ibrahim prompted a review of her status, id. at 1155, the

  review agent denied her revocation, along with all other requests for removal from the watchlist being

  processed at the time, even though the reviewing agent contemporaneously emailed that the records

  being reviewed “contain virtually no derogatory information.” Id. at 1158. Sometime later, Dr. Ibrahim

  was then taken off the list, but then a year after that, for reasons the Government was unable to

  explain, she was then placed back on the list, before being removed again. Id. at 1159-60. A few years

  later, for a reason the Government was unwilling to explain, Dr. Ibrahim was then placed on the list
  a third time. Id. at 1160. She remained on the list, and unable to return to the United States, despite

  the Government conceding “Dr. Ibrahim was not a threat to the national security of the United States

  and that she never has been.” Id. at 1160. Then, at trial, Dr. Ibrahim’s American daughter was unable

  to return to the United States to testify because, it seems, the Government accidentally placed the

  daughter on the No Fly List as well. Id. at 1164; see also Latif v. Holder, 28 F. Supp. 3d 1134, 1155-56

  (D. Or. 2014) (describing it as an error). The Government’s evidence-free assurances about the

  safeguards in their system are simply inconsistent with the facts in Ibrahim.

          Nor does it appear the Government’s rigorous process includess any effective way of
  incorporating new information to revise its nomination determinations. The evidence instead shows


                                                      22
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 25 of 31 PageID# 16953




  that every time one of the Plaintiffs triggered detention, interrogation, or secondary inspection, the

  failure to find any of the Plaintiffs a threat to national security in any way had no subsequent effect

  on their watchlist status. The very next time they crossed a border or tried to board an airplane, the

  Government subjected them to the exact same conduct. See Plaintiffs’ Facts ¶¶ 42, 69, 74, 82, 87;

  Plaintiff’s Opp. Facts ¶ 22, 29, 48-49, 58, 63, 68, 71, 79, 87, 89, 98, 101, 105, 109, 115-116, 119, 126

  (all showing that the Plaintiffs’ experiences were repeated and regular rather than one off). To illustrate

  the problem with an example, by the fifth time in a row Frljuckic was arrested at gunpoint while crossing

  a border, Plaintiffs’ Opp. Facts ¶ 101, the Government’s failure to modify its behavior on the basis of

  what it learned in his previous four detentions was overkill. Yet instead of attempting to correct the

  problem each time it occurred, the Government told Frljuckic he could make a “u-turn” and expect

  to receive the exact same treatment yet again. Plaintiffs’ Facts ¶ 44.

          Indeed, it appears there is only one effective way to force the Government to significantly

  review an individual’s TSDB Listee’s placement, and that is to sue. When Plaintiffs (like others around

  the country) joined this lawsuit, many of their travel-related problems lessened or vanished. But filing

  constitutional challenges to the TSDB should not be required for the Government to alter an innocent

  person’s TSDB status. See Fikre, 904 F.3d at 1040 (removal from No Fly List after filing suit does not

  moot challenge constitutional challenge to TSDB system).

          The quantitative data that is available about that process confirms that it is irredeemably
  riddled with errors. Either despite or because of the minimal levels of resources put into the

  nomination and review process, the default position of the government is simply to accept all

  nominations. Cf. Ibrahim, 912 F.3d at 1158 (Government refused to modify individuals’ placement

  despite lack of derogatory information). As a result, for the last decade, TSC has accepted 99% or

  more of the hundreds of thousands of watchlist nominations it receives each year. Plaintiffs’ Opp.

  Facts ¶ 6. A 99% approval rate shows there is an essentially non-rebuttable presumption of placement

  that does not constitute review adequate required by due process. O’Donnell v. Harris Cty., 251 F. Supp.

  3d 1052, 1104 (S.D. Tex. 2017) (99 percent rejection of bail adjustment claims show process is
  unconstitutionally “futile”); cf. Ford v. Quarantillo, 142 F. Supp. 2d 585, 587 (D.N.J. 2001) (“Due process


                                                      23
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 26 of 31 PageID# 16954




  cannot be satisfied by ‘rubber stamp’ denials”); Minney v. OPM, 130 F. Supp. 3d 225, 234 (D.D.C.

  2015) (“predetermined outcome” does not constitute due process).

          The Government is outraged Plaintiffs would suggest that this process is anything other than

  fair and balanced. “There is no evidence to support Plaintiffs’ claim that reviewing agencies ‘rubber

  stamp’ nominations,” the Government decries (Dkt. 311 at 42). Yet, completing that very sentence,

  the Government denies “that the number of listed individuals reflects the permissiveness of the

  standard.” But the 99% approval rate is evidence, see O’Donnell, 251 F. Supp. 3d at 1104. And despite

  the Government’s protestations, Plaintiffs’ ability to fully assess the Government’s nomination and

  review process is significantly hampered by the fact that the Government will not disclose that process,

  or even some of the inclusion standards. See Plaintiffs’ Opp. Facts ¶ 7-8. Plaintiffs have put forth

  plenty of other evidence showing that the Government’s watchlist processes are at best highly

  inaccurate and more likely a ministerial formality. The Government counterbalances Plaintiffs’

  showing with only self-serving declarations and righteous indignation.

                           b.       The DHS TRIP Redress Process Is Inadequate Process
          The Government argues that DHS TRIP process provides all the due process required by the

  Constitution. It does not. Many of the Plaintiffs in this case have filed DHS TRIP redress complaints.

  That process is, at best, a black box; and few of Plaintiffs’ complaints resulted in meaningful changes

  to their treatment. What instead appears to have been successful is the Plaintiffs filing suit. Plaintiffs’
  Opp. Facts ¶ 18, 31, 37, 46, 52, 58, 65, 76, 124, 139. After that, as the Government itself asserts, many

  of the Plaintiffs’ TSDB-related travel problems went away. Government’s Facts ¶¶ 38, 41, 45, 49, 53,

  56, 61, 70, 99, 105.2

          2
            Nor is this cause and effect unique to the plaintiffs in this case. In Tarhuni v. Sessions, No. 3:13-
  CV-00001-BR, 2018 WL 3614192, at *4 (D. Or. July 27, 2018), the plaintiff filed suit and issued
  interrogatories requesting the reasons for his placement on the No Fly List. Id. at *4. In response, the
  Government took Tarhuri off the list, “based on the totality of available information, including your
  submissions to DHS TRIP.” Id. This was true even though the Government had, prior to Tarhuni
  filing suit, responded to his DHS TRIP submission by declaring it had “conducted a review of any
  applicable records in consultation with other federal agencies, as appropriate” and it “has been
  determined that no changes or conditions are warranted at this time.” Id. at *3.


                                                        24
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 27 of 31 PageID# 16955




          As explained in prior briefings, the DHS TRIP is inadequate as applied to non-No Fly List

  plaintiffs because they are not told, even after filing, that they are on the TSDB watchlist, and because

  they are also not told the factual basis for their inclusion. See Plaintiffs’ MSJ at 56-57 and Plaintiffs’

  Facts ¶ 124; see also Latif v. Holder, 28 F. Supp. 3d 1134, 1154-61 (D. Or. 2014) (explaining why DHS

  TRIP process fails constitutional muster as applied to No Fly List annotation). However, the DHS

  TRIP process does not save the TSDB’s constitutionality for at least five additional reasons:

          First, the standard for inclusion is itself a violation of due process, and simply providing
  additional process related to that standard will not cure the violation. See above at Section 1.

          Second, the error rate for inclusion in the TSDB takes Plaintiffs’ situations out of the range
  of cases for which a pre-deprivation hearing can be dispensed with. Although the Court in Mohamed

  v. Holder, Civil Action No. 1:11-cv-50, 2015 U.S. Dist. LEXIS 92997, at *23 (E.D. Va. July 16, 2015),

  determined pre-deprivation notice was inappropriate for the No Fly List and was not ready to decide

  whether requiring a pre-deprivation ex parte hearing was appropriate, a different result is warranted

  here. This is because general TSDB placement, including the Selectee List annotation, entails far more

  amorphous criteria increases the risk of error over the No Fly List. The Government’s interest in

  general TSDB placement is also weaker, because the very fact that the individual is not on the No Fly

  List establishes that the Government does not have any reason to believe the individual poses an

  imminent security threat.
          Third, an individual cannot invoke the DHS TRIP process until he has suffered a travel-
  related harm. Plaintiffs’ Facts ¶ 125. But as described throughout Plaintiffs’ briefing, TSDB Listee

  status imposes a wide range of deprivations, including employment, credentialing, immigration, gun

  ownership, associational, and electronic property-based harms. Plaintiffs’ Facts ¶¶ 90-96, 97-106-121;

  see generally Section I(B), above. None of those deprivations are even arguably addressed by DHS TRIP.

          Fourth, the DHS TRIP process does not give individuals a meaningful hearing in front of a
  neutral arbiter. While TSDB Listees with a No Fly List annotation which is not removed by the TSC




                                                     25
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 28 of 31 PageID# 16956




  might receive a summary of facts regarding their placement and ex parte review of their status by the

  TSA Administrator, no such process exists for anyone else on the TSDB. Plaintiffs’ Facts ¶ 123.

  Relatedly, the TSA Administrator has not even processed a single No Fly List determination arising

  out of DHS Trip since six months after Latif was instituted. Plaintiffs’ Facts ¶ 135.

          Fifth, the DHS TRIP process does not require the Government to consider exculpatory
  information in its possession.

          Again, exactly what is necessary to remedy the violation of constitutional rights inherent in the

  TSDB watchlist as currently constructed should be determined in subsequent briefing. For purposes

  of summary judgment, it is enough to declare that the current incarnation of the TSDB system violates

  due process, and the current DHS TRIP redress system does not save it from being unconstitutional.

          C.      The Government’s Interest in Stopping Terrorism Cannot Justify Actions that
                  Are not Reasonably Calculated to Meet that Interest
          The Government finally argues that it should be given unwavering deference to infringe

  Plaintiffs’ rights because of its important interest in stopping terrorism. Plaintiffs do not dispute that

  stopping terrorism is an important Government interest. Plaintiffs hotly dispute, however, that the

  watchlist, the Government’s processes for nominating and removing individuals from the watchlist,

  the Government’s policies for imposing adverse consequences on TSDB Listees, and the utter lack of

  redress including notice or hearings regarding TSDB status are not reasonably calculated to meet any
  anti-terrorism goal. The Government does not dispute that it cannot point to any evidence that the

  watchlist has stopped a terrorist attack or was otherwise effective at combating terrorism. Plaintiffs’

  Facts at ¶¶ 139-141. As the FBI admits, it has never “publicly identified a perpetrator of a U.S. act of

  terrorism as having been listed on the TSDB at the time of the act.” MSJ Ex. 28, FBI Dep. at 177:10-

  14. And as noted, Plaintiffs have long contended (although as of yet they have not been permitted to

  access the necessary statistical information to demonstrate) that placement on the TSDB operates no

  better than random selection in identifying perpetrators of terrorism or preventing acts of terrorism.

  See Plaintiffs’ Opp. Facts ¶ 3.
          Any interest the Government would have in using a watchlist to negatively impact potential


                                                     26
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 29 of 31 PageID# 16957




  terrorists is undermined by the high risk of erroneous deprivations. Humphries v. Cty. of Los Angeles, 554

  F.3d 1170, 1194 (9th Cir. 2009), as amended (Jan. 30, 2009), rev’d in part on other grounds, 562 U.S. 29

  (2010) (although government may have a compelling interest in general, it cannot have a compelling

  interest in a process for furthering that goal when the process constitutes a high risk of error).

                                             CONCLUSION
          For the reasons in Plaintiffs’ Motion for Summary Judgment (Dkt. 304), Opposition to the

  Government’s Motion for Summary Judgment (Dkt. 313), and this Reply, the Court should grant

  Plaintiffs’ Motion for Summary Judgment, deny the Government’s Motion for Summary Judgment,

  declare the current incarnation of the TSDB system unconstitutional, and schedule briefing on the

  appropriate remedy.

  Dated: April 1, 2019                                    Respectfully submitted,

                                                          CAIR LEGAL DEFENSE FUND

                                                       /s/ Gadeir I. Abbas
                                                       Lena F. Masri (D.C # 1000019) ±
                                                         lmasri@cair.com
                                                       Gadeir I. Abbas (VA # 81161) *
                                                         gabbas@cair.com
                                                       Carolyn M. Homer (D.C. # 1049145) ±
                                                         chomer@cair.com
                                                         453 New Jersey Ave., SE
                                                         Washington, DC 20003
                                                         Phone: (202) 742-6420
                                                         Fax: (202) 488-0833

                                                       ± Admitted pro hac vice
                                                       * Licensed in VA, not in D.C.
                                                       Practice limited to federal matters

                                                          AKEEL AND VALENTINE, PLC
                                                          SHEREEF H. AKEEL (MI # P54345) ±
                                                          888 W. Big Beaver Rd., Ste. 910
                                                          Troy, MI 48084
                                                          Phone: (248) 269-9595
                                                          shereef@akeelvalentine.com

                                                          Attorneys for Plaintiffs




                                                     27
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 30 of 31 PageID# 16958




                                        28
Case 1:16-cv-00375-AJT-JFA Document 317 Filed 04/01/19 Page 31 of 31 PageID# 16959




                                    CERTIFICATE OF SERVICE

          I hereby certify that on April 1, 2019, I filed the foregoing document via the Court’s CM/ECF

  system. I further certify that counsel for Defendants will automatically receive service of this filing

  via electronic mail.

                                                 /s/ Gadeir I. Abbas
                                                 Gadeir I. Abbas




                                                    29
